Exhibit 10.4

 

Agreement

 

Agreement, dated December 24, 2019, between Bespoke Extracts, Inc. (the
“Company”) and Yad Zahav LLC, a New York limited liability company (the
“Holder”).

 

WHEREAS, on or about November 11, 2019, the Company issued to the Holder an
amended and restated original issue discount convertible debenture, in the
principal amount of $200,000 (the “Debenture”);

 

WHEREAS, the Company and the Holder desire to have the Company pay $120,000 to
the Holder, and transfer certain assets to the Holder, and for the Debenture to
be deemed repaid in full upon such payment and transfer, subject to the terms
and conditions of this Agreement;

 

WHEREFORE, the parties hereby agree as follows:

 

1.Substantially concurrently with the execution of this Agreement, the Company
shall (i) pay to the Holder $120,000 by check or wire transfer of immediately
available funds, and (ii) take any actions reasonably necessary (including,
without limitation, such actions as reasonably requested by Holder) to transfer
to the Holder all right, title and interest in and to the URLs set forth on
Schedule A hereto (the “URLs”). Without limiting the generality of the
foregoing, substantially concurrently with this Agreement, the Company shall
execute and deliver the bill of sale attached as Exhibit B hereto (the “Bill of
Sale”).

 

2.The Company represents and warrants to the Holder that it owns the URLs free
and clear of any liens.

 

3.Effective upon the Company’s payment of $120,000 and execution and delivery of
this Agreement and the Bill of Sale, the Debenture and all obligations
thereunder (including, without limitation, all principal and interest thereon)
will be deemed paid and satisfied in full.

 

4.This Agreement constitutes the entire agreement and supersedes all other prior
and contemporaneous agreements and undertakings, both written and oral, among
the parties hereto with regard to the subject matter hereof.

 

5.This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York. Holder and Company hereby irrevocably
submit to the exclusive jurisdiction of any federal or state court located
within the County of New York over any dispute relating to this Agreement and
Company and Holder each hereby irrevocably agree that all claims in respect of
such dispute or any suit, action or proceeding related thereto may be heard and
determined in such courts.

 

6.This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Agreement. A signature delivered by facsimile or
email shall constitute an original.

 

[Signature Page Follows]

 

 

 

  

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.

 

BESPOKE EXTRACTS, INC.         By: /s/ Niquana Noel   Name: Niquana Noel  
Title: Chief Executive Officer  

 

YAD ZAVAV LLC       By: /s/ Ahron Gold   Name: Ahron Gold   Title: Managing
Member  

 

2

 

  

Exhibit A

 

URLs:

 

anxietyCBD.com

bulkCBD.com

wholesaleCBD.com

herCBD.com

periodCBD.com

epilepsyCBD.com

CBDgummies.com

CBDrub.com

 

3

 

  

Exhibit B

 

Form of Bill of Sale

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Bespoke Extracts, Inc., a Nevada corporation (the
“Company”), does hereby grant, bargain, transfer, sell, assign, convey and
deliver to Yad Zahav LLC, a New York limited liability company (the “Holder”),
all of its right, title, and interest in and to the URLs, as such term is
defined in the agreement, dated on or about the date hereof, by and between the
Company and the Holder (the “Agreement”), to have and to hold the same unto
Holder, its successors and assigns, forever.

 

Holder acknowledges that the Company makes no representation or warranty with
respect to the assets being conveyed hereby except as specifically set forth in
the Agreement.

 

The Company for itself, its successors and assigns, hereby covenants and agrees
that, at any time and from time to time upon the written request of Holder,
Company will do, execute, acknowledge, and deliver or cause to be done,
executed, acknowledged, and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, and assurances as may
be reasonably required by Holder in order to assign, transfer, set over, convey,
assure, and confirm unto and vest in Holder, its successors and assigns, title
to the assets sold, conveyed, and transferred by this Bill of Sale.

 

IN WITNESS WHEREOF, the Company has duly executed this Bill of Sale as of
December __, 2019.

 

  Bespoke Extracts, Inc.       By     Name: Niquana Noel   Title: Chief
Executive Officer

 

 

4



 

